DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-6, 8, 11-15, 10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-6, it is not clear how an inspection is executed by simply “transmitting a test packet…” - it seems that inspection function needs to be elaborated to properly support the function that is claimed. Further, “via a plurality of logical links” is not clear in that it is vague as to whether the logical links are a plurality of parallel links, or a plurality of sections arranged in serial connection, or something else? Further, it is not clear what is meant by “a switch having a function of aggregating a plurality of physical links…” – does it mean that links kinds of test packets” – are there different kinds(types) of test packets, or one kind(type) of test packets but having different source addresses? Next, it is not clear how “a transmission source address(s) of the test packet(s) is(are) so rewritten to enable confirmation of normality of the plurality of physical links…” – how is the source address rewritten (rewritten with what), and how does it enable the confirmation? Is a repetition of test packet creation intended by this rewriting? If so, then it should be recited so. 
In claim 4, it is not clear whether the phrase “a transmission source address(es) of the test packet(s) is(are) changed…” is related to the ‘rewriting function’ (“a transmission source address(s) of the test packet(s) is(are) so rewritten…”) recited in claim 1. And, again, is this alluding to a repetition of test packet creation and transmission? If so, it should be recited so. 
Regarding claims 8 and 10, there are the same indefiniteness as the ones addressed above for claim 1. A clarification is required. 


Allowable Subject Matter
4.	Claims 1-6, 8, 11-15, 10 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
5.	The following is a statement of reasons for the indication of allowable subject matter:  Prior art fail to teach or fairly suggest a terminal apparatus, comprising: an inspection execution part that executes an inspection by transmitting a test packet to a prescribed destination apparatus reached via a plurality of logical links (and receiving a response thereto, thereby verifying the reachability through the logical links), the logical link being configured by a switch having a function of aggregating a plurality of physical links between the switch and an adjacent switch to use the physical links as a logical link (the switches are interconnected by a logical link wherein the logical link comprises a plurality of physical links); and a test packet creation part that creates, based on a rule of selecting a physical link as a component of the logical link by the switch, a plurality of kinds of test packets for which a transmission source address(s) of the test packet(s) is(are) so rewritten to enable confirmation of normality of the plurality of physical links between the terminal apparatus and the prescribed destination apparatus (a plurality of test packets are created each having a different source address, and by transmitting the test packets one by one and receiving responses thereto, normality of the plurality of physical links are confirmed). 
bold enclosed by parentheses are how examiner understands each of the limitations, and not necessarily a suggested language for claim amendment. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Harel et al. patent discloses connectivity fault management (CFM) in networks with link aggregation group connections. Harel teaches sending a CFM message via a LAG member, and also teaches that a system operator can configure which physical link is to be tested. However, Harel does not teach a terminal apparatus including an inspection execution part and a test packet creation part as recited in the present invention. 
The Wen et al. PG Pub. teaches handling a fault detection mechanism with link aggregation group. The network sets up a fault detection service on each of the physical links of the LAG, and a remote network element selects one of the physical links of the LAG to return the fault detection echo packet. 
The Licardie et al. PG Pub. teaches combining a physical layer link aggregation protocol with a rapid channel failure detection algorithm for resilient data communication. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472